OPINION — AG — **** ELECTRIC UTILITY IS INDUSTRIAL CORPORATION FOR PURPOSE OF CERTAIN TAX EXEMPTIONS **** MORTGAGES OF AN ELECTRIC UTILITY COMPANY MAY QUALIFY FOR EXEMPTION FROM THE REAL ESTATE MORTGAGE TAX UNDER THE LAST SENTENCE OF 68 Ohio St. 1971 1908 [68-1908] WHEN THAT STATUTE IS OTHERWISE APPLICABLE, BECAUSE AN ELECTRIC UTILITY CORPORATION IS AN "INDUSTRIAL CORPORATION". CITE: 68 Ohio St. 1971 1904 [68-1904], 68 Ohio St. 1971 1901 [68-1901], 68 Ohio St. 1971 2442 [68-2442], ARTICLE IX, SECTION 34, 25 Ohio St. 1971 1 [25-1] (CHARLES PAIN)